  

Exhibit 10.43

 



 

 

AMENDMENT TO SHARE PURCHASE AGREEMENT DATED APRIL 6, 2015

 

by and among

 

EACH OF THE SELLERS NAMED ON SCHEDULE

as Sellers,

 

and

 

ID GLOBAL SOLUTIONS CORPORATION,

as Buyer,

 

Dated as of May 7, 2015

 



 

 

 

 

 

On this day, May 7, 2015, the following amendments were made to the original
SHARE PURCHASE AGREEMENT, dated April 6, 2015 (the- “Agreement”), and is made by
and among each of the parties identified as a “Seller”, hereinafter referred to
individually as a “Seller” and collectively as the “Sellers”) and ID Global
Solutions Corporation, a Delaware corporation (together with one or more of its
designees, “Buyer”).

 

WITNESSETH:

 

WHEREAS, Article I, Section 1.1 Paragraph “Retained Amount” reads as follows:

 

“Retained Amount” shall mean the total amount of ONE THOUSAND EIGHTEEN MILLION
ONE HUNDRED AND SIXTY THOUSAND THREE HUNDRED AND THIRTY FOUR PESOS
(COP$1.018.160.334) represented in Retained IDGSC Shares,

 

is hereby amended to:

 

“Retained Amount” shall mean the total amount of EIGHT HUNDRED AND TWENTY SIX
MILLION ONE HUNDRED SIXTY TWO THOUSAND NINE HUNDRED AND FIFTY NINE PESOS
(COP$827.162.959) represented in Retained IDGSC Shares. The rate of exchange
used in the US$ to COP PESO conversion is US$1=COP2400.

 

WHEREAS, Article I, Section 1.1 Paragraph “Retained IDGSC Shares” reads as
follows:

 

“Retained IDGSC Shares” means the number of IDGSC Shares that Buyer shall retain
until the Sellers pay the Claw-back Liabilities, for a total amount of SIX
HUNDRED THOUSAND (600.000)

 

is hereby amended to:

 

“Retained IDGSC Shares” means the number of IDGSC Shares that Buyer shall retain
until the Sellers pay the Claw-back Liabilities, for a total amount of ONE
MILLION FOUR HUNDRED NINETY EIGHT THOUSAND FOUR HUNDRED EIGHTY THREE
(1.498.483).

 

(SIGNATURE PAGES TO FOLLOW)

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amended Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

 

  SELLER:       A2S S.A.S.       By: /s/ Luis Álvaro Cuestas Rincón   Name: Luis
Álvaro Cuestas Rincón   Title: Legal Representative

 

IN WITNESS WHEREOF, the parties have caused this Amended Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

 

  SELLER:       By: /s/ Luis Álvaro Cuestas Rincón   Name: Luis Álvaro Cuestas
Rincón

 

IN WITNESS WHEREOF, the parties have caused this Amended Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

 

  SELLER:       By: Álvaro Mauricio Cuestas Rojas   Name: Álvaro Mauricio
Cuestas Rojas

 

IN WITNESS WHEREOF, the parties have caused this Amended Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

 

  SELLER:       By: /s/ Sofia Cristina Cuestas Rojas   Name: Sofia Cristina
Cuestas Rojas

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amended Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

 

  SELLER:       By: /s/ Luis Álvaro Cuestas Rincón   Name: Luis Álvaro Cuestas
Rincón on behalf of Sofia Cristina Rojas de Cuestas

 

IN WITNESS WHEREOF, the parties have caused this Amended Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

 

  BUYER:       ID GLOBAL SOLUTIONS CORPORATION       By: /s/ Douglas Wayne
Solomon   Name: Douglas Wayne Solomon   Title: Chairman and Chief Operating
Officer

 

 

 

 

Amended MultiPay Shareholders Schedule 7-May-15

 

      No. of IDGS
 Shares per   Initial Issue of
IDGS Shares   Balance of
IDGS Shares to
be Issued on
Settlement of      Shareholder  Shareholder ID  Agreement   on Closing   Debt  
(%)                       A2S S.A.S  NIT 900.517.811-1   6,102,374  
 4,899,176    1,203,198    80.29% Luis Alvaro Cuestas Rincon  CC 17.032.686 
 952,630    764,801    187,829    12.53% Sofia Cristina Cuestas Rojas  CC
52.647.156   97,198    78,034    19,164    1.28% Alvaro Mauricio Cuestas Rojas 
CC 79.940.519   441,058    354,095    86,963    5.80%  Sofia Cristina Rojas de
Cuestas  CC 20.606.089   6,740    5,411    1,329    0.09%        7,600,000  
 6,101,517    1,498,483    100.00%

 

 

